

Exhibit 10.2


MOMENTA PHARMACEUTICALS, INC.
2013 INCENTIVE AWARD PLAN
(as amended and restated, as approved by stockholders on June 22, 2016)
ARTICLE 1.

PURPOSE
        The purpose of the Momenta Pharmaceuticals, Inc. 2013 Incentive Award
Plan (as it may be amended or restated from time to time, the "Plan") is to
promote the success and enhance the value of Momenta Pharmaceuticals, Inc. (the
"Company") by linking the individual interests of the members of the Board,
Employees, and Consultants to those of Company stockholders and by providing
such individuals with an incentive for outstanding performance to generate
superior returns to Company stockholders. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of members of the Board, Employees, and Consultants upon
whose judgment, interest, and special effort the successful conduct of the
Company's operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION
        Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
        2.1   "Administrator" shall mean the entity that conducts the general
administration of the Plan as provided in Article 13. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 13.6, or as to which the Board has assumed, the term
"Administrator" shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
        2.2   "Applicable Accounting Standards" shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company's financial statements under United States federal securities laws from
time to time.
        2.3   "Applicable Law" shall mean any applicable law, including without
limitation: (i) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (ii) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (iii) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
        2.4   "Award" shall mean an Option, a Restricted Stock award, a
Restricted Stock Unit award, a Performance Award, a Dividend Equivalents award,
a Stock Payment award or a Stock Appreciation Right, which may be awarded or
granted under the Plan (collectively, "Awards").
        2.5   "Award Agreement" shall mean any written notice, agreement, terms
and conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.
        2.6   "Award Limit" shall mean with respect to Awards that shall be
payable in Shares or in cash, as the case may be, the respective limit set forth
in Section 3.3.
        2.7   "Board" shall mean the Board of Directors of the Company.
        2.8   "Change in Control" shall mean and includes each of the following:
        (a)   A transaction or series of transactions (other than an offering of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any "person" or related "group"
of "persons" (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a "person"
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires


1



--------------------------------------------------------------------------------




beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company's securities outstanding immediately after such
acquisition; or
        (b)   During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
Director(s) (other than a Director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2.8(a) or 2.8(c)) whose election by the Board or nomination for election
by the Company's stockholders was approved by a vote of at least two-thirds of
the Directors then still in office who either were Directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or
        (c)   The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company's assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
          (i)  which results in the Company's voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company's assets or otherwise succeeds to the business of the Company (the
Company or such person, the "Successor Entity")) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity's
outstanding voting securities immediately after the transaction, and
         (ii)  after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.8(c)(ii) as beneficially owning 50% or more of
the combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or
        (d)   The liquidation or dissolution of the Company.
        Notwithstanding the foregoing, if a Change in Control constitutes a
payment event with respect to any portion of an Award that provides for the
deferral of compensation and is subject to Section 409A of the Code, the
transaction or event described in subsection (a), (b), (c) or (d) with respect
to such Award (or portion thereof) must also constitute a "change in control
event," as defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent
required by Section 409A.
        The Committee shall have full and final authority, which shall be
exercised in its sole discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a "change in control event" as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.
        2.9   "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time, together with the regulations and official guidance
promulgated thereunder.
        2.10 "Committee" shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee,
appointed as provided in Section 13.1.
        2.11 "Common Stock" shall mean the common stock of the Company, par
value $0.0001 per share.
        2.12 "Company" shall have the meaning set forth in Article 1.
        2.13 "Consultant" shall mean any consultant or adviser engaged to
provide services to the Company or any Subsidiary that qualifies as a consultant
under the applicable rules of the Securities and Exchange Commission for
registration of shares on a Form S-8 Registration Statement.


2



--------------------------------------------------------------------------------




        2.14 "Covered Employee" shall mean any Employee who is, or could be, a
"covered employee" within the meaning of Section 162(m) of the Code.
        2.15 "Director" shall mean a member of the Board, as constituted from
time to time.
        2.16 "Disability" shall mean that the Holder is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. For purposes of the
Plan, a Holder shall be deemed to have incurred a Disability if the Holder is
determined to be totally disabled by the Social Security Administration or in
accordance with the applicable disability insurance program of the Company's,
provided that the definition of "disability" applied under such disability
insurance program complies with the requirements of this definition.
        2.17 "Dividend Equivalent" shall mean a right to receive the equivalent
value (in cash or Shares) of dividends paid on Shares, awarded under
Section 10.2.
        2.18 "DRO" shall mean a domestic relations order as defined by the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended
from time to time, or the rules thereunder.
        2.19 "Effective Date" shall mean March 5, 2013.
        2.20 "Eligible Individual" shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.
        2.21 "Employee" shall mean any officer or other employee (as determined
in accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Subsidiary.
        2.22 "Equity Restructuring" shall mean a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of Shares (or other securities of the Company) or the
share price of Common Stock (or other securities) and causes a change in the
per-share value of the Common Stock underlying outstanding Awards.
        2.23 "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.
        2.24 "Expiration Date" shall have the meaning given to such term in
Section 14.1.
        2.25 "Fair Market Value" shall mean, as of any given date, the value of
a Share determined as follows:
        (a)   If the Common Stock is listed on any (i) established securities
exchange (such as the New York Stock Exchange, the NASDAQ Global Market and the
NASDAQ Global Select Market), (ii) national market system or (iii) automated
quotation system on which the Shares are listed, quoted or traded, its Fair
Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or
        (b)   If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system, its Fair Market
Value shall be established by the Administrator in good faith.
        2.26 "Full Value Award" shall mean any Award other than an Option or a
Stock Appreciation Right and that is settled by the issuance of Shares.
        2.27 "Greater Than 10% Stockholder" shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
        2.28 "Holder" shall mean a person who has been granted an Award.


3



--------------------------------------------------------------------------------




        2.29 "Incentive Stock Option" shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
        2.30 "Non-Employee Director" shall mean a Director of the Company who is
not an Employee.
        2.31 "Non-Employee Director Equity Compensation Policy" shall have the
meaning set forth in Section 4.6.
        2.32 "Non-Qualified Stock Option" shall mean an Option that is not an
Incentive Stock Option.
        2.33 "Option" shall mean a right to purchase Shares at a specified
exercise price, granted under Article 6. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.
        2.34 "Option Term" shall have the meaning set forth in Section 6.4.
        2.35 "Parent" shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing at least fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
        2.36 "Performance Award" shall mean a cash bonus award, stock bonus
award, performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 10.1.
        2.37 "Performance-Based Compensation" shall mean any compensation that
is intended to qualify as "performance-based compensation" as described in
Section 162(m)(4)(C) of the Code.
        2.38 "Performance Criteria" shall mean the criteria (and adjustments)
that the Committee selects for an Award for purposes of establishing the
Performance Goal or Performance Goals for a Performance Period, determined as
follows:
        (a)   The Performance Criteria that shall be used to establish
Performance Goals are limited to the following: (i) net earnings (either before
or after one or more of the following: (A) interest, (B) taxes, (C) depreciation
and (D) amortization); (ii) gross or net sales or revenue; (iii) net income
(either before or after taxes); (iv) adjusted net income; (v) operating earnings
or profit; (vi) cash flow (including, but not limited to, operating cash flow
and free cash flow); (vii) return on assets; (viii) return on capital;
(ix) return on stockholders' equity; (x) total stockholder return; (xi) return
on sales; (xii) gross or net profit or operating margin; (xiii) costs;
(xiv) expenses; (xv) working capital; (xvi) earnings per share; (xvii) adjusted
earnings per share; (xviii) price per share; (xix) regulatory body approval for
commercialization of a product; (xx) implementation, completion or attainment of
objectively determinable objectives relating to research, development,
regulatory, commercial, or strategic milestones or developments; (xxi) market
share; and (xxii) economic value, any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices.
        (b)   The Administrator, in its sole discretion, may provide that one or
more objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company's core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in


4



--------------------------------------------------------------------------------




Applicable Law, accounting principles or business conditions. For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code.
        2.39 "Performance Goals" shall mean, for a Performance Period, one or
more goals established in writing by the Administrator for the Performance
Period based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.
        2.40 "Performance Period" shall mean one or more periods of time, which
may be of varying and overlapping durations, as the Administrator may select,
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Holder's right to, and the payment of, an Award.
        2.41 "Performance Stock Unit" shall mean a Performance Award awarded
under Section 10.1 which is denominated in units of value including dollar value
of Shares.
        2.42 "Permitted Transferee" shall mean, with respect to a Holder, any
"family member" of the Holder, as defined in the instructions to Form S-8 under
the Securities Act.
        2.43 "Plan" shall have the meaning set forth in Article 1.
        2.44 "Prior Plans" shall mean, collectively, the following plans of the
Company: the Amended and Restated 2002 Stock Incentive Plan and the 2004 Stock
Incentive Plan, in each case as such plan may be or may have been amended from
time to time.
        2.45 "Program" shall mean any program adopted by the Administrator
pursuant to the Plan containing the terms and conditions intended to govern a
specified type of Award granted under the Plan and pursuant to which such type
of Award may be granted under the Plan.
        2.46 "Restricted Stock" shall mean Common Stock awarded under Article 8
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.
        2.47 "Restricted Stock Units" shall mean the right to receive Shares
awarded under Article 9.
        2.48 "Securities Act" shall mean the Securities Act of 1933, as amended.
        2.49 "Shares" shall mean shares of Common Stock.
        2.50 "Stock Appreciation Right" shall mean a stock appreciation right
granted under Article 11.
        2.51 "Stock Appreciation Right Term" shall have the meaning set forth in
Section 11.4.
        2.52 "Stock Payment" shall mean (a) a payment in the form of Shares, or
(b) an option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 10.3.
        2.53 "Subsidiary" shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
        2.54 "Substitute Award" shall mean an Award granted under the Plan upon
the assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term "Substitute Award" be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
        2.55 "Termination of Service" shall mean:
        (a)   As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or a Subsidiary is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary.


5



--------------------------------------------------------------------------------




        (b)   As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Subsidiary.
        (c)   As to an Employee, the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service with the
Company or any Subsidiary.
        The Administrator, in its sole discretion, shall determine the effect of
all matters and questions relating to any Termination of Service, including,
without limitation, the question of whether a Termination of Service resulted
from a discharge for cause and all questions of whether particular leaves of
absence constitute a Termination of Service; provided, however, that, with
respect to Incentive Stock Options, unless the Administrator otherwise provides
in the terms of the Program, the Award Agreement or otherwise, or as otherwise
required by Applicable Law, a leave of absence, change in status from an
employee to an independent contractor or other change in the employee-employer
relationship shall constitute a Termination of Service only if, and to the
extent that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the
then-applicable regulations and revenue rulings under said Section. For purposes
of the Plan, a Holder's employee-employer relationship or consultancy relations
shall be deemed to be terminated in the event that the Subsidiary employing or
contracting with such Holder ceases to remain an Subsidiary following any
merger, sale of stock or other corporate transaction or event (including,
without limitation, a spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN
        3.1   Number of Shares.
        (a)   Subject to adjustment as provided in Section 3.1(b) and
Section 14.2, the aggregate number of Shares which may be issued or transferred
pursuant to Awards under the Plan is the sum of (i) 11,900,000 Shares, plus
(ii) the number of Shares subject to any option or stock appreciation right
granted under a Prior Plan on or prior to December 31, 2012 to the extent such
Shares become available for issuance under this Plan pursuant to Section 3.1(b)
below thereafter, plus (iii) (A) 1.35 Shares multiplied by the number of Shares
subject to any award granted under a Prior Plan on or prior to December 31, 2012
other than an option or stock appreciation right to the extent such Shares
became available for issuance under this Plan pursuant to Section 3.1(b) below
prior to June 9, 2015 and (B) 1.67 Shares multiplied by the number of Shares
subject to any award granted under a Prior Plan on or prior to December 31, 2012
to the extent such Shares become available for issuance under this Plan pursuant
to Section 3.1(b) below on or after June 9, 2015; provided, however, that in no
event shall the number of Shares which shall become available for issuance or
transfer pursuant to Awards under the Plan pursuant to clauses (ii) and
(iii) above exceed an aggregate of 5,288,836 Shares. Any Shares that are subject
to Awards of Options or Stock Appreciation Rights granted under the Plan shall
be counted against this limit as one (1) Share for every one (1) Share granted.
Any Shares that are subject to Awards granted under the Plan that are other than
Options or Stock Appreciation Rights shall be counted against this limit as 1.35
Shares if the Award is granted prior to June 9, 2015 and as 1.67 Shares if the
Award is granted on or after June 9, 2015 for every one (1) Share granted. After
the date that the Plan is approved by the Company's shareholders, no awards may
be granted under any Prior Plan, however, any awards under any Prior Plan that
are outstanding as of the date that the Plan is approved by the Company's
shareholders shall continue to be subject to the terms and conditions of such
Prior Plan. Notwithstanding anything in this Section 3.1 to the contrary, the
number of Shares that may be issued or transferred pursuant to Awards under the
Plan (including Incentive Stock Options) shall not exceed an aggregate of
17,188,836 Shares, subject to adjustment pursuant to Section 14.2.
        (b)   If (i) any Shares subject to an Award are forfeited or expire or
an Award is settled for cash (in whole or in part), or (ii) after the Effective
Date any Shares subject to an award granted under any Prior Plan on or prior to
December 31, 2012 are forfeited or expire or an award granted under any Prior
Plan on


6



--------------------------------------------------------------------------------




or prior to December 31, 2012 is settled for cash (in whole or in part), the
Shares subject to such Award or award under the Prior Plan shall, to the extent
of such forfeiture, expiration or cash settlement, again be available for Awards
under the Plan, in accordance with Section 3.1(d) below. Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under Section 3.1(a) and shall not be
available for future grants of Awards: (i) Shares tendered by a Holder or
withheld by the Company in payment of the exercise price of an Option;
(ii) Shares tendered by the Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options. Any
Shares repurchased by the Company under Section 8.4 at the same or lower price
paid by the Holder so that such Shares are returned to the Company shall again
be available for Awards. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.
        (c)   Substitute Awards shall not reduce the Shares authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan;
provided that Awards using such available Shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not employed by or providing services to the Company or its
Subsidiaries immediately prior to such acquisition or combination.
        (d)   Any Shares that again become available for grant pursuant to this
Section 3.1 shall be added back as: (i) one (1) Share if such Shares were
subject to an Option or a Stock Appreciation Right granted under the Plan or an
option or stock appreciation right granted under any Prior Plan, (ii) as 1.35
Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan prior to June 9, 2015 or if such
Shares became available for grant under the Plan pursuant to Section 3.1(b)(ii)
prior to June 9, 2015, and (iii) as 1.67 Shares if such Shares were subject to
Awards other than Options or Stock Appreciation Rights granted under the Plan on
or after June 9, 2015 or if such Shares became available for grant under the
Plan pursuant to Section 3.1(b)(ii) on or after June 9, 2015.
        3.2    Stock Distributed.    Any Shares distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Common Stock,
treasury Common Stock or Common Stock purchased on the open market.
        3.3    Limitation on Number of Shares Subject to
Awards.    Notwithstanding any provision in the Plan to the contrary, and
subject to Section 14.2, the maximum aggregate number of Shares with respect to
one or more Awards that may be granted to any one person other than a
Non-Employee Director during any calendar year shall be 1,000,000, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to a Non-Employee Director during any calendar year shall be 100,000 and
the maximum aggregate amount of cash that may be paid in cash to any one person
during any calendar year with respect to one or more Awards initially payable in
cash shall be five million dollars.

ARTICLE 4.

GRANTING OF AWARDS
        4.1    Participation.    The Administrator may, from time to time,
select from among all Eligible Individuals, those to whom an Award shall be
granted and shall determine the nature and amount of each Award, which shall not


7



--------------------------------------------------------------------------------




be inconsistent with the requirements of the Plan. Except as provided in
Section 4.6 regarding the grant of Awards pursuant to the Non-Employee Director
Equity Compensation Policy, no Eligible Individual shall have any right to be
granted an Award pursuant to the Plan.
        4.2    Award Agreement.    Each Award shall be evidenced by an Award
Agreement that sets forth the terms, conditions and limitations for such Award,
which may include the term of the Award, the provisions applicable in the event
of the Holder's Termination of Service, and the Company's authority to
unilaterally or bilaterally amend, modify, suspend, cancel or rescind an Award.
Award Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m) of the Code. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.
        4.3    Limitations Applicable to Section 16 Persons.    Notwithstanding
any other provision of the Plan, the Plan, and any Award granted or awarded to
any individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
        4.4    At-Will Employment; Voluntary Participation.    Nothing in the
Plan or in any Program or Award Agreement hereunder shall confer upon any Holder
any right to continue in the employ of, or as a Director or Consultant for, the
Company or any Subsidiary, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which rights are hereby expressly
reserved, to discharge any Holder at any time for any reason whatsoever, with or
without cause, and with or without notice, or to terminate or change all other
terms and conditions of employment or engagement, except to the extent expressly
provided otherwise in a written agreement between the Holder and the Company or
any Subsidiary. Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.
        4.5    Foreign Holders.    Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws in countries other than the
United States in which the Company and its Subsidiaries operate or have
Employees, Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3.1 and 3.3; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate Applicable Law. For purposes of the Plan, all
references to foreign laws, rules, regulations or taxes shall be references to
the laws, rules, regulations and taxes of any applicable jurisdiction other than
the United States or a political subdivision thereof.
        4.6    Non-Employee Director Awards.    The Administrator, in its sole
discretion, may provide that Awards granted to Non-Employee Directors shall be
granted pursuant to a written nondiscretionary formula established by the
Administrator (the "Non-Employee Director Equity Compensation Policy"), subject
to the limitations of the Plan. The Non-Employee Director Equity Compensation
Policy shall set forth the type of Award(s) to be granted to Non-Employee
Directors, the number of Shares to be subject to Non-Employee Director Awards
(subject to the limits of the Plan), the conditions on which such Awards shall
be granted, become exercisable and/or payable and expire, and such other terms
and conditions as the Administrator shall determine in its sole discretion. The
Non-Employee Director Equity Compensation Policy may be modified by the
Administrator from time to time in its sole discretion.
        4.7    Stand-Alone and Tandem Awards.    Awards granted pursuant to the
Plan may, in the sole discretion of the Administrator, be granted either alone,
in addition to, or in tandem with, any other Award granted pursuant to the


8



--------------------------------------------------------------------------------




Plan. Awards granted in addition to or in tandem with other Awards may be
granted either at the same time as or at a different time from the grant of such
other Awards.

ARTICLE 5.

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION
        5.1    Purpose.    The Committee, in its sole discretion, may determine
at the time an Award is granted or at any time thereafter whether such Award is
intended to qualify as Performance-Based Compensation. If the Committee, in its
sole discretion, decides to grant such an Award to an Eligible Individual that
is intended to qualify as Performance-Based Compensation (other than an Option
or Stock Appreciation Right), then the provisions of this Article 5 shall
control over any contrary provision contained in the Plan. The Administrator, in
its sole discretion, may grant Awards to other Eligible Individuals that are
based on Performance Criteria or Performance Goals or any such other criteria
and goals as the Administrator shall establish, but that do not satisfy the
requirements of this Article 5 and that are not intended to qualify as
Performance-Based Compensation. Unless otherwise specified by the Committee at
the time of grant, the Performance Criteria with respect to an Award intended to
be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.
        5.2    Applicability.    The grant of an Award to an Eligible Individual
for a particular Performance Period shall not require the grant of an Award to
such Eligible Individual in any subsequent Performance Period and the grant of
an Award to any one Eligible Individual shall not require the grant of an Award
to any other Eligible Individual in such period or in any other period.
        5.3    Types of Awards.    Notwithstanding anything in the Plan to the
contrary, the Committee may grant any Award to an Eligible Individual intended
to qualify as Performance-Based Compensation, including, without limitation,
Restricted Stock the restrictions with respect to which lapse upon the
attainment of specified Performance Goals, Restricted Stock Units that vest and
become payable upon the attainment of specified Performance Goals and any
Performance Awards described in Article 10 that vest or become exercisable or
payable upon the attainment of one or more specified Performance Goals.
        5.4    Procedures with Respect to Performance-Based Awards.    To the
extent necessary to comply with the requirements of Section 162(m)(4)(C) of the
Code, with respect to any Award granted to one or more Eligible Individuals
which is intended to qualify as Performance-Based Compensation, no later than
90 days following the commencement of any Performance Period or any designated
fiscal period or period of service (or such earlier time as may be required
under Section 162(m) of the Code), the Committee shall, in writing,
(a) designate one or more Eligible Individuals, (b) select the Performance
Criteria applicable to the Performance Period, (c) establish the Performance
Goals, and amounts of such Awards, as applicable, which may be earned for such
Performance Period based on the Performance Criteria, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.
        5.5    Payment of Performance-Based Awards.    Unless otherwise provided
in the applicable Program or Award Agreement and only to the extent otherwise
permitted by Section 162(m) of the Code, as to an Award that is intended to
qualify as Performance-Based Compensation, the Holder must be employed by the
Company or a Subsidiary throughout the Performance Period. Unless otherwise
provided in the applicable Performance Goals, Program or Award Agreement, a
Holder shall be eligible to receive payment pursuant to such Awards for a
Performance Period only if and to the extent the Performance Goals for such
period are achieved.
        5.6    Additional Limitations.    Notwithstanding any other provision of
the Plan and except as otherwise determined by the Administrator, any Award
which is granted to an Eligible Individual and is intended to qualify as


9



--------------------------------------------------------------------------------




Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable Program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.

ARTICLE 6.

GRANTING OF OPTIONS
        6.1    Granting of Options to Eligible Individuals.    The Administrator
is authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine, which shall
not be inconsistent with the Plan.
        6.2    Qualification of Incentive Stock Options.    No Incentive Stock
Option shall be granted to any person who is not an Employee of the Company or
any subsidiary corporation (as defined in Section 424(f) of the Code) of the
Company. No person who qualifies as a Greater Than 10% Stockholder may be
granted an Incentive Stock Option unless such Incentive Stock Option conforms to
the applicable provisions of Section 422 of the Code. Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an "incentive stock
option" under Section 422 of the Code. To the extent that the aggregate Fair
Market Value of stock with respect to which "incentive stock options" (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any parent or
subsidiary corporation thereof (each as defined in Section 424(e) and 424(f) of
the Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the immediately preceding sentence shall be applied by
taking Options and other "incentive stock options" into account in the order in
which they were granted and the Fair Market Value of stock shall be determined
as of the time the respective options were granted.
        6.3    Option Exercise Price.    The exercise price per Share subject to
each Option shall be set by the Administrator, but shall not be less than 100%
of the Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code). In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).
        6.4    Option Term.    The term of each Option (the "Option Term") shall
be set by the Administrator in its sole discretion; provided, however, that the
Option Term shall not be more than ten (10) years from the date the Option is
granted, or five (5) years from the date an Incentive Stock Option is granted to
a Greater Than 10% Stockholder. The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Holder has the right to exercise the vested Options, which time period
may not extend beyond the last day of the Option Term. Except as limited by the
requirements of Section 409A, the Administrator may extend the Option Term of
any outstanding Option, and may extend the time period during which vested
Options may be exercised, in connection with any Termination of Service of the
Holder, and may amend, subject to Section 14.1, any other term or condition of
such Option relating to such a Termination of Service.
        6.5    Option Vesting.    
        (a)   The period during which the right to exercise, in whole or in
part, an Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, any of the Performance Criteria, or
any other criteria selected by the Administrator, and, except as limited by the
Plan, at any time after the grant of an Option, the Administrator, in its sole
discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which an Option vests.
        (b)   No portion of an Option which is unexercisable at a Holder's
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the


10



--------------------------------------------------------------------------------




applicable Program, the Award Agreement evidencing the grant of an Option, or by
action of the Administrator following the grant of the Option. Unless otherwise
determined by the Administrator in the Award Agreement or by action of the
Administrator following the grant of the Option, the portion of an Option that
is unexercisable at a Holder's Termination of Service shall automatically expire
thirty (30) days following such Termination of Service.
        6.6    Substitute Awards.    Notwithstanding the foregoing provisions of
this Article 6 to the contrary, in the case of an Option that is a Substitute
Award, the price per share of the Shares subject to such Option may be less than
the Fair Market Value per share on the date of grant; provided that the excess
of: (a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

ARTICLE 7.

EXERCISE OF OPTIONS
        7.1    Partial Exercise.    An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional Shares and the Administrator may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of Shares.
        7.2    Manner of Exercise.    Unless otherwise indicated in an Award
Agreement, all or a portion of an exercisable Option shall be deemed exercised
upon delivery of all of the following to the Secretary of the Company, the stock
administrator of the Company or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:
        (a)   A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
        (b)   Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with
Applicable Law. The Administrator, in its sole discretion, may also take
whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
        (c)   In the event that the Option shall be exercised pursuant to
Section 12.3 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option, as determined in
the sole discretion of the Administrator; and
        (d)   Full payment of the exercise price and applicable withholding
taxes to the stock administrator of the Company for the Shares with respect to
which the Option, or portion thereof, is exercised, in a manner permitted by
Sections 12.1 and 12.2.
        7.3    Notification Regarding Disposition.    The Holder shall give the
Company prompt written or electronic notice of any disposition of Shares
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such Shares to such Holder.

ARTICLE 8.

AWARD OF RESTRICTED STOCK
        8.1    Award of Restricted Stock.    
        (a)   The Administrator is authorized to grant Restricted Stock to
Eligible Individuals, and shall determine the terms and conditions, including
the restrictions applicable to each award of Restricted Stock,


11



--------------------------------------------------------------------------------




which terms and conditions shall not be inconsistent with the Plan, and may
impose such conditions on the issuance of such Restricted Stock as it deems
appropriate.
        (b)   The Administrator shall establish the purchase price, if any, and
form of payment for Restricted Stock; provided, however, that if a purchase
price is charged, such purchase price shall be no less than the par value, if
any, of the Shares to be purchased, unless otherwise permitted by Applicable
Law. In all cases, legal consideration shall be required for each issuance of
Restricted Stock.
        8.2    Rights as Stockholders.    Subject to Section 8.4, upon issuance
of Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said Shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the Shares; provided, however, that,
in the sole discretion of the Administrator, any extraordinary distributions
with respect to the Shares shall be subject to the restrictions set forth in
Section 8.3. In addition, with respect to a share of Restricted Stock with
performance-based vesting, dividends which are paid prior to vesting shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.
        8.3    Restrictions.    All shares of Restricted Stock (including any
shares received by Holders thereof with respect to shares of Restricted Stock as
a result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of the applicable Program or in each individual Award
Agreement, be subject to such restrictions and vesting requirements as the
Administrator shall provide. Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Administrator,
including, without limitation, criteria based on the Holder's duration of
employment, directorship or consultancy with the Company, the Performance
Criteria, Company performance, individual performance or other criteria selected
by the Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the applicable Program or Award
Agreement. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire.
        8.4    Repurchase or Forfeiture of Restricted Stock.    Except as
otherwise determined by the Administrator at the time of the grant of the Award
or thereafter, if no price was paid by the Holder for the Restricted Stock, upon
a Termination of Service during the applicable restriction period, the Holder's
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the applicable Program or Award Agreement. Notwithstanding
the foregoing, the Administrator, in its sole discretion, may provide that upon
certain events, including a Change in Control, the Holder's death, retirement or
disability or any other specified Termination of Service or any other event, the
Holder's rights in unvested Restricted Stock shall not lapse, such Restricted
Stock shall vest and, if applicable, the Company shall not have a right of
repurchase.
        8.5    Certificates for Restricted Stock.    Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Administrator shall
determine. Certificates or book entries evidencing shares of Restricted Stock
shall include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock. The Company, in its sole
discretion, may (a) retain physical possession of any stock certificate
evidencing shares of Restricted Stock until the restrictions thereon shall have
lapsed and/or (b) require that the stock certificates evidencing shares of
Restricted Stock be held in custody by a designated escrow agent (which may but
need not be the Company) until the restrictions thereon shall have lapsed, and
that the Holder deliver a stock power, endorsed in blank, relating to such
Restricted Stock.
        8.6    Section 83(b) Election.    If a Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service
along with proof of the timely filing thereof with the Internal Revenue Service.


12



--------------------------------------------------------------------------------





ARTICLE 9.

AWARD OF RESTRICTED STOCK UNITS
        9.1    Grant of Restricted Stock Units.    The Administrator is
authorized to grant Awards of Restricted Stock Units to any Eligible Individual
selected by the Administrator in such amounts and subject to such terms and
conditions as determined by the Administrator.
        9.2    Term.    Except as otherwise provided herein, the term of a
Restricted Stock Unit award shall be set by the Administrator in its sole
discretion.
        9.3    Purchase Price.    The Administrator shall specify the purchase
price, if any, to be paid by the Holder to the Company with respect to any
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a Share, unless otherwise permitted by
Applicable Law.
        9.4    Vesting of Restricted Stock Units.    At the time of grant, the
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder's duration of service to the Company or any
Subsidiary, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.
        9.5    Maturity and Payment.    At the time of grant, the Administrator
shall specify the maturity date applicable to each grant of Restricted Stock
Units, which shall be no earlier than the vesting date or dates of the Award and
may be determined at the election of the Holder (if permitted by the applicable
Award Agreement); provided that, except as otherwise determined by the
Administrator, set forth in any applicable Award Agreement, and subject to
compliance with Section 409A of the Code, in no event shall the maturity date
relating to each Restricted Stock Unit occur following the later of (a) the
15th day of the third month following the end of calendar year in which the
applicable portion of the Restricted Stock Unit vests; or (b) the 15th day of
the third month following the end of the Company's fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the maturity date, the
Company shall, subject to Section 12.4(e), transfer to the Holder one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited, or in the sole
discretion of the Administrator, an amount in cash equal to the Fair Market
Value of such Shares on the maturity date or a combination of cash and Common
Stock as determined by the Administrator.
        9.6    Payment upon Termination of Service.    An Award of Restricted
Stock Units shall only be payable while the Holder is an Employee, a Consultant
or a member of the Board, as applicable; provided, however, that the
Administrator, in its sole discretion, may provide (in an Award Agreement or
otherwise) that a Restricted Stock Unit award may be paid subsequent to a
Termination of Service in certain events, including a Change in Control, the
Holder's death, retirement or disability or any other specified Termination of
Service.
        9.7    No Rights as a Stockholder.    Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the Award Agreement.

ARTICLE 10.

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS AND STOCK PAYMENTS
        10.1    Performance Awards.    
        (a)   The Administrator is authorized to grant Performance Awards,
including Awards of Performance Stock Units, to any Eligible Individual and to
determine whether such Performance Awards shall be Performance-Based
Compensation. The value of Performance Awards, including Performance Stock
Units, may be linked to any one or more of the Performance Criteria or other
specific criteria determined by the Administrator, in each case on a specified
date or dates or over any period or periods and in such amounts as may be
determined by the Administrator. Performance Awards, including Performance Stock
Unit


13



--------------------------------------------------------------------------------




awards may be paid in cash, Shares, or a combination of cash and Shares, as
determined by the Administrator.
        (b)   Without limiting Section 10.1(a), the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator. Any such bonuses paid to a Holder which are
intended to be Performance-Based Compensation shall be based upon objectively
determinable bonus formulas established in accordance with the provisions of
Article 5.
        10.2    Dividend Equivalents.    
        Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates with respect to dividends with record dates that occur during the period
between the date an Award is granted to a Holder and the date such Award vests,
is exercised, is distributed or expires, as determined by the Administrator.
Such Dividend Equivalents shall be converted to cash or additional Shares by
such formula and at such time and subject to such restrictions and limitations
as may be determined by the Administrator. In addition, Dividend Equivalents
with respect to an Award with performance-based vesting that are based on
dividends paid prior to the vesting of such Award shall only be paid out to the
Holder to the extent that the performance-based vesting conditions are
subsequently satisfied and the Award vests.
        10.3    Stock Payments.    The Administrator is authorized to make Stock
Payments to any Eligible Individual. The number or value of Shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more Performance Criteria or any other specific criteria, including service to
the Company or any Subsidiary, determined by the Administrator. Shares
underlying a Stock Payment which is subject to a vesting schedule or other
conditions or criteria set by the Administrator shall not be issued until those
conditions have been satisfied. Unless otherwise provided by the Administrator,
a Holder of a Stock Payment shall have no rights as a Company stockholder with
respect to such Stock Payment until such time as the Stock Payment has vested
and the Shares underlying the Award have been issued to the Holder. Stock
Payments may, but are not required to, be made in lieu of base salary, bonus,
fees or other cash compensation otherwise payable to such Eligible Individual.
        10.4    Term.    The term of a Performance Award, Dividend Equivalent
award and/or Stock Payment award shall be established by the Administrator in
its sole discretion.
        10.5    Purchase Price.    The Administrator may establish the purchase
price of a Performance Award or Shares distributed as a Stock Payment award;
provided, however, that value of the consideration shall not be less than the
par value of a Share, unless otherwise permitted by Applicable Law.
        10.6    Termination of Service.    A Performance Award, Stock Payment
award, and/or Dividend Equivalent award is distributable only while the Holder
is an Employee, Director or Consultant, as applicable. The Administrator,
however, in its sole discretion, may provide that the Performance Award,
Dividend Equivalent award, and/or Stock Payment award may be distributed
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder's death, retirement or disability or any other specified
Termination of Service.

ARTICLE 11.

AWARD OF STOCK APPRECIATION RIGHTS
        11.1    Grant of Stock Appreciation Rights.    
        (a)   The Administrator is authorized to grant Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.
        (b)   A Stock Appreciation Right shall entitle the Holder (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by


14



--------------------------------------------------------------------------------




the number of Shares with respect to which the Stock Appreciation Right shall
have been exercised, subject to any limitations the Administrator may impose.
Except as described in (c) below, the exercise price per Share subject to each
Stock Appreciation Right shall be set by the Administrator, but shall not be
less than 100% of the Fair Market Value on the date the Stock Appreciation Right
is granted.
        (c)   Notwithstanding the foregoing provisions of Section 11.1(b) to the
contrary, in the case of a Stock Appreciation Right that is a Substitute Award,
the price per share of the Shares subject to such Stock Appreciation Right may
be less than 100% of the Fair Market Value per share on the date of grant;
provided that the excess of: (i) the aggregate Fair Market Value (as of the date
such Substitute Award is granted) of the Shares subject to the Substitute Award,
over (ii) the aggregate exercise price thereof does not exceed the excess of:
(x) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.
        11.2    Stock Appreciation Right Vesting.    
        (a)   The period during which the right to exercise, in whole or in
part, a Stock Appreciation Right vests in the Holder shall be set by the
Administrator and the Administrator may determine that a Stock Appreciation
Right may not be exercised in whole or in part for a specified period after it
is granted. Such vesting may be based on service with the Company or any
Subsidiary, any of the Performance Criteria, or any other criteria selected by
the Administrator. Except as limited by the Plan, at any time after grant of a
Stock Appreciation Right, the Administrator, in its sole discretion and subject
to whatever terms and conditions it selects, may accelerate the period during
which a Stock Appreciation Right vests.
        (b)   No portion of a Stock Appreciation Right which is unexercisable at
a Holder's Termination of Service shall thereafter become exercisable, except as
may be otherwise provided by the Administrator in the applicable Program, the
Award Agreement evidencing the grant of a Stock Appreciation Right, or by action
of the Administrator following the grant of the Stock Appreciation Right.
        11.3    Manner of Exercise.    All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock administrator of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
        (a)   A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;
        (b)   Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with
Applicable Law. The Administrator, in its sole discretion, may also take
whatever additional actions it deems appropriate to effect such compliance,
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
        (c)   In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 11.3 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right, as determined in the sole discretion of the Administrator;
and
        (d)   Full payment of the exercise price and applicable withholding
taxes to the stock administrator of the Company for the Shares with respect to
which the Stock Appreciation Right, or portion thereof, is exercised, in a
manner permitted by Sections 12.1 and 12.2.
        11.4    Stock Appreciation Right Term.    The term of each Stock
Appreciation Right (the "Stock Appreciation Right Term") shall be set by the
Administrator in its sole discretion; provided, however, that the Stock
Appreciation Right Term shall not be more than ten (10) years from the date the
Stock Appreciation Right is granted. The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Holder has the right to exercise the vested Stock Appreciation Rights,
which time period may not extend beyond the last day of the Stock Appreciation
Right Term applicable to such Stock Appreciation Right. Except as limited by the
requirements of Section 409A of the Code and regulations and rulings thereunder
or the first sentence of this Section 11.4, the Administrator may extend the
Stock Appreciation Right Term of any outstanding Stock


15



--------------------------------------------------------------------------------




Appreciation Right, and may extend the time period during which vested Stock
Appreciation Rights may be exercised, in connection with any Termination of
Service of the Holder, and may amend, subject to Section 14.1, any other term or
condition of such Stock Appreciation Right relating to such a Termination of
Service.
        11.5    Payment.    Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this Article 11 shall be in cash, Shares (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.

ARTICLE 12.

ADDITIONAL TERMS OF AWARDS
        12.1    Payment.    The Administrator shall determine the methods by
which payments by any Holder with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such period
of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
acceptable to the Company with respect to Shares then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided that payment of such proceeds is then made
to the Company upon settlement of such sale, or (d) any other form of legal
consideration acceptable to the Administrator in its sole discretion. The
Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders. Notwithstanding any other
provision of the Plan to the contrary, no Holder who is a Director or an
"executive officer" of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment, with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.
        12.2    Tax Withholding.    The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Holder's FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan. The
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Holder to elect to have the Company
withhold, Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income. The Administrator shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-assisted cashless Option
or Stock Appreciation Right exercise involving the sale of Shares to pay the
Option or Stock Appreciation Right exercise price or any tax withholding
obligation.
        12.3    Transferability of Awards.    
        (a)   Except as otherwise provided in Section 12.3(b) and 12.3(c):
          (i)  No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the Shares underlying such
Award have been issued, and all restrictions applicable to such Shares have
lapsed;
         (ii)  No Award or interest or right therein shall be liable for the
debts, contracts or engagements of the Holder or the Holder's successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment,


16



--------------------------------------------------------------------------------




levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 12.3(a)(i); and
        (iii)  During the lifetime of the Holder, only the Holder may exercise
an Award (or any portion thereof) granted to such Holder under the Plan, unless
it has been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder's personal representative or by any person empowered to
do so under the deceased Holder's will or under the then-applicable laws of
descent and distribution.
        (b)   Notwithstanding Section 12.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution or pursuant to a DRO;
(ii) an Award transferred to a Permitted Transferee shall continue to be subject
to all the terms and conditions of the Award as applicable to the original
Holder (other than the ability to further transfer the Award); and (iii) the
Holder and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under Applicable Law and
(C) evidence the transfer.
        (c)   Notwithstanding Section 12.3(a), a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder's death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Holder is married or a domestic partner
in a domestic partnership qualified under Applicable Law and resides in a
community property state, a designation of a person other than the Holder's
spouse or domestic partner, as applicable, as the Holder's beneficiary with
respect to more than 50% of the Holder's interest in the Award shall not be
effective without the prior written or electronic consent of the Holder's spouse
or domestic partner. If no beneficiary has been designated or survives the
Holder, payment shall be made to the person entitled thereto pursuant to the
Holder's will or the laws of descent and distribution. Subject to the foregoing,
a beneficiary designation may be changed or revoked by a Holder at any time;
provided that the change or revocation is filed with the Administrator prior to
the Holder's death.
        12.4    Conditions to Issuance of Shares.    
        (a)   Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Holder make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.
        (b)   All share certificates delivered pursuant to the Plan and all
Shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.
        (c)   The Administrator shall have the right to require any Holder to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.


17



--------------------------------------------------------------------------------




        (d)   No fractional Shares shall be issued and the Administrator, in its
sole discretion, shall determine whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding down.
        (e)   Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Holder certificates evidencing Shares issued in connection
with any Award and instead such Shares shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).
        12.5    Forfeiture and Claw-Back Provisions.    Pursuant to its general
authority to determine the terms and conditions applicable to Awards under the
Plan, the Administrator shall have the right to provide, in an Award Agreement
or otherwise, or to require a Holder to agree by separate written or electronic
instrument, that: (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Shares underlying the Award, shall be paid
to the Company, and (ii) the Award shall terminate and any unexercised portion
of the Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for "cause" (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder). All Awards (including any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of any Award or upon the receipt or
resale of any Shares underlying the Award) shall be subject to the provisions of
any claw-back policy implemented by the Company, including, without limitation,
any claw-back policy adopted to comply with the requirements of Applicable Law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.
        12.6    Prohibition on Repricing.    Subject to Section 14.2, the
Administrator shall not, without the approval of the stockholders of the
Company, (i) authorize the amendment of any outstanding Option or Stock
Appreciation Right to reduce its price per share, or (ii) cancel any Option or
Stock Appreciation Right in exchange for cash or another Award when the Option
or Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares. Subject to Section 14.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding Award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award. Furthermore, for purposes
of this Section 12.6, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the terms
of outstanding Awards may not be amended to reduce the exercise price per share
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Stock
Appreciation Rights without the approval of the stockholders of the Company.
        12.7    Minimum Vesting Provision.    Notwithstanding any other
provision of the Plan to the contrary, Awards (other than cash-settled Awards)
made to Employees, Directors or Consultants shall not vest earlier than the date
that is one year following the date the Award is approved by the Administrator;
provided, however, that, notwithstanding the foregoing, Awards that result in
the issuance of an aggregate of up to 5% of the Shares available pursuant to
Section 3.1 may be granted to any one or more Employees, Directors or
Consultants without respect to such minimum vesting provision.

ARTICLE 13.

ADMINISTRATION


18



--------------------------------------------------------------------------------




        13.1    Administrator.    The Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein). To the
extent necessary to comply with Rule 16b-3 of the Exchange Act, and with respect
to Awards that are intended to be Performance-Based Compensation, including
Options and Stock Appreciation Rights, the Committee (or another committee or
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall take all action with respect to such Awards, and the individuals
taking such action shall consist solely of two or more Non-Employee Directors
appointed by and holding office at the pleasure of the Board, each of whom is
intended to qualify as both a "non-employee director" as defined by Rule 16b-3
of the Exchange Act or any successor rule and an "outside director" for purposes
of Section 162(m) of the Code. Additionally, to the extent required by
Applicable Law, each of the individuals constituting the Committee (or another
committee or subcommittee of the Board assuming the functions of the Committee
under the Plan) shall be an "independent director" under the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Notwithstanding the foregoing, any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 13.l or otherwise provided
in any charter of the Committee. Except as may otherwise be provided in any
charter of the Committee, appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written or electronic notice to the Board. Vacancies in the Committee
may only be filled by the Board. Notwithstanding the foregoing, (a) the full
Board, acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Awards granted to Non-Employee
Directors and, with respect to such Awards, the terms "Administrator" and
"Committee" as used in the Plan shall be deemed to refer to the Board and
(b) the Board or Committee may delegate its authority hereunder to the extent
permitted by Section 13.6.
        13.2    Duties and Powers of Committee.    It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 12.5 or Section 14.10. Any
such grant or award under the Plan need not be the same with respect to each
Holder. Any such interpretations and rules with respect to Incentive Stock
Options shall be consistent with the provisions of Section 422 of the Code. In
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters which under Rule 16b-3 under the Exchange Act or any
successor rule, or Section 162(m) of the Code, or any regulations or rules
issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.
        13.3    Action by the Committee.    Unless otherwise established by the
Board or in any charter of the Committee, a majority of the Committee shall
constitute a quorum and the acts of a majority of the members present at any
meeting at which a quorum is present, and acts approved in writing by all
members of the Committee in lieu of a meeting, shall be deemed the acts of the
Committee. Each member of the Committee is entitled to, in good faith, rely or
act upon any report or other information furnished to that member by any officer
or other employee of the Company or any Subsidiary, the Company's independent
certified public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
        13.4    Authority of Administrator.    Subject to the Company's Bylaws,
the Committee's Charter and any specific designation in the Plan, the
Administrator has the exclusive power, authority and sole discretion to:
        (a)   Designate Eligible Individuals to receive Awards;
        (b)   Determine the type or types of Awards to be granted to each
Eligible Individual;
        (c)   Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;
        (d)   Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price,
purchase price, any Performance Criteria, any reload provision,


19



--------------------------------------------------------------------------------




any restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;
        (e)   Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
        (f)    Prescribe the form of each Award Agreement, which need not be
identical for each Holder;
        (g)   Decide all other matters that must be determined in connection
with an Award;
        (h)   Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
        (i)    Interpret the terms of, and any matter arising pursuant to, the
Plan, any Program or any Award Agreement;
        (j)    Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan; and
        (k)   Accelerate wholly or partially the vesting or lapse of
restrictions of any Award or portion thereof at any time after the grant of an
Award, subject to whatever terms and conditions it selects and Section 14.2.
        13.5    Decisions Binding.    The Administrator's interpretation of the
Plan, any Awards granted pursuant to the Plan, any Program, any Award Agreement
and all decisions and determinations by the Administrator with respect to the
Plan are final, binding and conclusive on all parties.
        13.6    Delegation of Authority.    To the extent permitted by
Applicable Law, the Board or Committee may from time to time delegate to a
committee of one or more members of the Board or one or more officers of the
Company the authority to grant or amend Awards or to take other administrative
actions pursuant to this Article 13; provided, however, that in no event shall
an officer of the Company be delegated the authority to grant awards to, or
amend awards held by, the following individuals: (a) individuals who are subject
to Section 16 of the Exchange Act, (b) Covered Employees or (c) officers of the
Company (or Directors) to whom authority to grant or amend Awards has been
delegated hereunder; provided, further, that any delegation of administrative
authority shall only be permitted to the extent it is permissible under
Section 162(m) of the Code and other Applicable Law. Any delegation hereunder
shall be subject to the restrictions and limits that the Board or Committee
specifies at the time of such delegation, and the Board may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 13.6 shall serve in such capacity at the
pleasure of the Board and the Committee.

ARTICLE 14.

MISCELLANEOUS PROVISIONS
        14.1    Amendment, Suspension or Termination of the Plan.    Except as
otherwise provided in this Section 14.1, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board or the Committee. However, without approval of the
Company's stockholders given within twelve (12) months before or after the
action by the Administrator, no action of the Administrator may, except as
provided in Section 14.2, (a) increase the limits imposed in Section 3.1 on the
maximum number of Shares which may be issued under the Plan, (b) reduce the
price per share of any outstanding Option or Stock Appreciation Right granted
under the Plan or take any action prohibited under Section 12.6, or (c) cancel
any Option or Stock Appreciation Right in exchange for cash or another Award
when the Option or Stock Appreciation Right price per share exceeds the Fair
Market Value of the underlying Shares. Except as provided in Section 12.5 and
Section 14.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Holder, impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and notwithstanding anything herein
to the contrary, in no event may any Award be granted under the Plan after


20



--------------------------------------------------------------------------------




April 15, 2026 (the "Expiration Date"). Any Awards that are outstanding on the
Expiration Date shall remain in force according to the terms of the Plan and the
applicable Award Agreement.
        14.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.    
        (a)   In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares of the Company's stock or the share price of the Company's
stock other than an Equity Restructuring, the Administrator may make equitable
adjustments, if any, to reflect such change with respect to: (i) the aggregate
number and kind of Shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Sections 3.1 and 3.3 on the
maximum number and kind of Shares which may be issued under the Plan, and
adjustments of the Award Limit, and adjustments of the manner in which shares
subject to Full Value Awards will be counted); (ii) the number and kind of
Shares (or other securities or property) subject to outstanding Awards;
(iii) (iii) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan. Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.
        (b)   In the event of any transaction or event described in
Section 14.2(a) or any unusual or nonrecurring transactions or events affecting
the Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary, or of changes in Applicable Law or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder's request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
          (i)  To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Holder's rights
(and, for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 14.2 the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Holder's rights, then such Award may be terminated
by the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator, in its sole discretion, having
an aggregate value not exceeding the amount that could have been attained upon
the exercise of such Award or realization of the Holder's rights had such Award
been currently exercisable or payable or fully vested;
         (ii)  To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
        (iii)  To make adjustments in the number and type of Shares of the
Company's stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Restricted Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards and Awards which may be granted in the future;
        (iv)  To provide that such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Program or Award
Agreement; and
         (v)  To provide that the Award cannot vest, be exercised or become
payable after such event.


21



--------------------------------------------------------------------------------




        (c)   In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 14.2(a) and 14.2(b):
          (i)  The number and type of securities subject to each outstanding
Award and/or the exercise price or grant price thereof, if applicable, shall be
equitably adjusted; and/or
         (ii)  The Administrator shall make such equitable adjustments, if any,
as the Administrator, in its sole discretion, may deem appropriate to reflect
such Equity Restructuring with respect to the aggregate number and kind of
Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Sections 3.1 and 3.3 on the maximum number and
kind of Shares which may be issued under the Plan, adjustments of the Award
Limit, and adjustments of the manner in which Shares subject to Full Value
Awards will be counted). The adjustments provided under this Section 14.2(c)
shall be nondiscretionary and shall be final and binding on the affected Holder
and the Company.
        (d)   Notwithstanding any other provision of the Plan, in the event of a
Change in Control, each outstanding Award shall continue in effect or be assumed
or an equivalent Award substituted by the successor corporation or a parent or
subsidiary of the successor corporation.
        (e)   In the event that the successor corporation in a Change in Control
refuses to assume or substitute for the Award, the Administrator may cause any
or all of such Awards to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Awards to lapse. If an Award is exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Holder that the Award shall be fully exercisable for a period of fifteen
(15) days from the date of such notice, contingent upon the occurrence of the
Change in Control, and the Award shall terminate upon the expiration of such
period.
        (f)    For the purposes of this Section 14.2, an Award shall be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to an Award, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per-share consideration received by holders of Common Stock
in the Change in Control.
        (g)   The Administrator, in its sole discretion, may include such
further provisions and limitations in any Award, agreement or certificate, as it
may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
        (h)   With respect to Awards which are granted to Covered Employees and
are intended to qualify as Performance-Based Compensation, no adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause
such Award to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.
        (i)    The existence of the Plan, the Program, the Award Agreement and
the Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company's capital structure or its business, any merger or consolidation of the
Company, any issue of stock


22



--------------------------------------------------------------------------------




or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stocks whose rights are superior to or affect the
Common Stock or the rights thereof or which are convertible into or exchangeable
for Common Stock, or the dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
        (j)    No action shall be taken under this Section 14.2 which shall
cause an Award to fail to be exempt from or comply with Section 409A of the Code
or the Treasury Regulations thereunder.
        (k)   In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
the Administrator, in its sole discretion, may refuse to permit the exercise of
any Award during a period of up to thirty (30) days prior to the consummation of
any such transaction.
        14.3    Approval of Plan by Stockholders.    The Plan shall be submitted
for the approval of the Company's stockholders within twelve (12) months after
the date of the Board's initial adoption of the Plan. Awards may be granted or
awarded prior to such stockholder approval; provided that such Awards shall not
be exercisable, shall not vest and the restrictions thereon shall not lapse and
no Shares shall be issued pursuant thereto prior to the time when the Plan is
approved by the stockholders; and provided, further, that if such approval has
not been obtained at the end of said twelve (12) month period, all Awards
previously granted or awarded under the Plan shall thereupon be canceled and
become null and void.
        14.4    No Stockholders Rights.    Except as otherwise provided herein,
a Holder shall have none of the rights of a stockholder with respect to Shares
covered by any Award until the Holder becomes the record owner of such Shares.
        14.5    Paperless Administration.    In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
        14.6    Effect of Plan upon Other Compensation Plans.    The adoption of
the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of the Company or any Subsidiary: (a) to establish any other
forms of incentives or compensation for Employees, Directors or Consultants of
the Company or any Subsidiary, or (b) to grant or assume options or other rights
or awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
        14.7    Compliance with Laws.    The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of Shares and the payment of
money under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all Applicable Law (including but not limited to state, federal
and foreign securities law and margin requirements), and to such approvals by
any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith. Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all Applicable Law. To the
extent permitted by Applicable Law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to
Applicable Law.
        14.8    Titles and Headings, References to Sections of the Code or
Exchange Act.    The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control. References to sections
of the Code or the Exchange Act shall include any amendment or successor
thereto.


23



--------------------------------------------------------------------------------




        14.9    Governing Law.    The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.
        14.10    Section 409A.    To the extent that the Administrator
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Program pursuant to which such Award is granted and the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan, the
Program and any Award Agreements shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Administrator determines that any Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Administrator may adopt such amendments to the Plan and the
applicable Program and Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Administrator determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and thereby avoid the application of any
penalty taxes under such Section.
        14.11    No Rights to Awards.    No Eligible Individual or other person
shall have any claim to be granted any Award pursuant to the Plan, and neither
the Company nor the Administrator is obligated to treat Eligible Individuals,
Holders or any other persons uniformly.
        14.12    Unfunded Status of Awards.    The Plan is intended to be an
"unfunded" plan for incentive compensation. With respect to any payments not yet
made to a Holder pursuant to an Award, nothing contained in the Plan or any
Program or Award Agreement shall give the Holder any rights that are greater
than those of a general creditor of the Company or any Subsidiary.
        14.13    Indemnification.    To the extent allowable pursuant to
Applicable Law, each member of the Committee or of the Board shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such member in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action or failure to act pursuant to the Plan and against and from any
and all amounts paid by him or her in satisfaction of judgment in such action,
suit, or proceeding against him or her; provided he or she gives the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled pursuant to the Company's Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
        14.14    Relationship to other Benefits.    No payment pursuant to the
Plan shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
        14.15    Expenses.    The expenses of administering the Plan shall be
borne by the Company and its Subsidiaries.
* * * * *




24

